Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

This a Final Office Action for Application Serial 16/092,150. In response to the Examiner’s action dated July 15, 2022, Applicant, on October 13, 2022, amended claims 1-2, 5-17.  Applicant submitted new claims 21 and 22. Claims 1-2, 5-22 are pending in this application and have been rejected below.



Response to Amendment

Claims 1-2, 5- 22 are pending in this application. Claims 1-2, 5-17 are amended. Claims 3-4 are cancelled.


Applicant’s arguments to amended claims 1-2, 5- 22 are not sufficient to overcome the 35 U.S.C. 103 rejections. The amended claims are examined below, see 35 U.S.C. 103 rejections.


Response to Arguments

Applicant’s arguments filed on October 13, 2022, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.


 Claim Rejections under 35 U.S.C. § 103
 
On pages 10-14, Applicant traverses, “… claims 1,2, 10-14, and 18-20 were rejected under 35 U.S.C. §103 as allegedly being anticipated by Barr (US 2019/0,097,824 A1) in view of Goldsmith (US 2014/0,188,541 A1) … and claims 5,6,7,8,9,12,15 and 17 were rejected under 35 U.S.C.103 as allegedly being unpatentable over Barr in view of Goldsmith and in further view of Boucher (US 2014/0344265 A1). Claims 11 and 16 were rejected under 35 U.S.C. §103(a) as allegedly being unpatentable over Barr in view of Goldsmith and in further view of Boucher and Guo (US 10,264,081) …” and 

Claim 1 
“…. Applicant has amended independent claim 1 to further distinguish the claimed subject matter. Amended claim 1 recite  ….  among other features, " … Support for the amendment can be found at least at paragraphs [0043].   … references disclose context data indicative of correlations between a first user and other users (see rejection of claim 5 on page 20 of the Office Action), the Office Action points to a section of Barr that discuss the content determiner that determines content to suggest for the meeting based on identifying the participants in the meeting. Further, paragraphs [0037] and [0050] of Boucher, cited on page 21 of the Office Action, discuss identifying “friends” in a social network.  Boucher provides no teaching or suggestion, let alone a motivation to modify, the proposed Barr/Goldsmith combination to generate confidence scores for meeting participant suggestions. …”, and “… there is no teaching or suggestion of generating label training data representing a selection of a particular participant in the alleged ranked list. … there is no mention in Goldsmith of any training of a machine learning system. Further, Goldsmith does not teach or suggest generating labeled training data based on the alleged selection of a particular participant.  …” and “…. Goldsmith [0157] does not teach or suggest training data based on selection from a ranked list of suggested participants. … “, Applicant submits that independent claim 1 is neither taught, suggested, nor rendered obvious by the cited references and is in allowable form. …” and 


 
Claim 13 
“ …  Applicant has amended independent claim 13 to further distinguish the claimed subject matter.  …  Applicant respectfully submits that the cited references at least do not teach or suggest”, the amendments  to claim 13 (e.g., obtain context data based on the first parameter…, … identify a set of suggested participants… includes a corresponding confidence score based on the correlations …,  generate a ranked list of participants based on the corresponding confidence scores…”), and “…there is no teaching or suggestions of “receive an indication of selection of a particular participant in the ranked list, … generate labeled training data , and train the machine learning participant suggestion service …” and  …  for these reasons, Applicant respectfully submits that independent claim 13 is neither taught, suggested, nor rendered obvious by the cited references and in allowable form…”. 
          


Claim 18 

“ … Applicant respectfully submits that the cited references at least do not teach or suggest a training system configured to "generate labeled training data representing selection of the one or more suggested participants, and train the machine learning participant suggestion service with the labeled training data.  For at least these reasons, Applicant respectfully submits that independent claim 18 is neither taught. suggested, nor rendered obvious by the cited references and is in allowable form. …”…”.




Dependent claims 
“… Applicant submits that dependent claims 2, 5-12, 14-17, and 19-20 are also in allowable form at least based on their relation to independent claims 1, 13 and 18 discussed above. … Applicant believes that at least some of these dependent claims recite features that are also neither taught nor suggested by the cited references. 
For example, with respect to dependent claim 2, in addition to failing to teach or suggest training a machine learning participant suggestion service with labeled training data. there is no teaching or suggestion of training an inference engine to identify correlations based on labeled training data. 
Further, with respect to dependent claim 6, the Office Action alleges that paragraphs [0050][0052] of Barr disclose context data indicative of correlations based on communication actions of the first user. As discussed at the top of page 22 of the Office Action, the number of accesses of a particular content by a user is used to determine a strength of relationships between the user and content items. The cited references do not teach or suggest correlations between users that are used to generate confidence scores in participant suggestions. It is noted that these are examples of dependent claims that are believed to be independently patentable. ”

Examiner respectfully disagrees. The amendments to the claims necessitate grounds for a new rejection. The claims 1-20 are rejected under 35. U.S.C. 103, rejection, see below.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-10, 12-15, 17 -22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar (US 2020/0,076,634 A1) in view of Lin (US 8,244,651 B1).

Claim 1,  (Currently Amended) 

A computer implemented method of training a machine learning participant suggestion service, the computer implemented method comprising: executing … participant suggestion service to: 


Akolkar teaches a … meeting resource recommendation engine automatically learns participant and resource preferences in the context of given meeting input data using natural language features, and automatically recommends all relevant participants and resources., Akolkar [abstract], [Figure 2]

Akolkar teaches computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, Akolkar [024], [Figure 2]

receive a first parameter generated by a calendar service computing system based on event input data, the first parameter corresponding to an electronic calendar even

Akolkar teaches the prescriptive meeting resource recommendation engine 50 uses existing calendar information 58 for a particular user (host) from calendar system 52 to create a set of existing features with arithmetic correlations to persons and resources., Akolkar [031], [Figure 5]

Akolkar teaches according to this example the first feature has medium correlation with “Person 1” (a score of 2.546), a lesser correlation with “Person 2” (a score of 1.125), and no correlation with other persons., Akolkar [038], [Figure 3]

obtain context data based on the first parameter from a context data source, the context data indicative of correlations between a first user, associated with the electronic calendar event, and other users;

Akolkar teaches pseudocode, … learning-based meeting resource proposal system.  The first algorithm is “extract-chargrams” which generates the NLP feature., Akolkar [039]-[040], [Figure 2]

based on the first parameter and the context data, identify a set of suggested participants, wherein each suggested participant in the set of suggested participant includes a corresponding confidence score based on one or more of the correlations: 

Akolkar [039]-[040], [Figure 2] and 

The second algorithm looks at the title and main description (body) of an invitation and builds the feature data store in the first “if” statement. The two nested “for” loops reinforce participant and resource scores, respectively, such as by adding some predetermined value (1 in this example) to a score each time the particular meeting feature is found for the same participant/resource., Akolkar [040], [Table 2]

generating, by … participant suggestion service, a ranked list of suggested participants, the ranked list being ranked based on the corresponding confidence scores for the set suggested participants receiving an indication of selection of a particular participant in the ranked list; 

Akolkar teaches pseudocode, … learning-based meeting resource proposal system.  The first algorithm is “extract-chargrams” which generates the NLP feature. … and  … any participant or resource is included in the recommendation if its overall score is greater than or equal to (or just greater than) the median of all participant scores or the median of all resource scores, respectively. Different thresholds other than the medians could be used in alternative implementations using other statistical values., Akolkar [039]-[040].

(Akolkar teaches if its overall score is greater than or equal to (or just greater than) the median of all participant scores or the median of all resource scores, and thus, Akolkar teaches a ranking of a score.)

Akolkar teaches based on the scores (e.g., using a median score as a cutoff) the recommendation engine suggests different candidates for participants and resources, or other data (110). The computing device will then receive any user selections/confirmations or other adjustments to the invitation data (112)., Akolkar [046]


generating labeled training data representing the selection of [[a]] the particular participant in the ranked list; 

Akolkar teaches based on the scores (e.g., using a median score as a cutoff) the recommendation engine suggests different candidates for participants and resources, or other data (110). The computing device will then receive any user selections/confirmations or other adjustments to the invitation data (112) … the calendaring system can take the selections to generate the new meeting data (114), and deliver the invitations to designated participants as well as reserving any necessary resources (116), Akolkar [046], [Figure 2] and Akolkar teaches the invention … automatically learns participants and resource preferences in the context of given meeting data such as a simple title., Akolkar [047], [Figure 5]

(Akolkar teaches confirmations and context such as titles, and thus, Akolkar teaches labels of the data that is training the calendaring system.)

Akolkar [039]-[040] teach ranking.

and training … participant suggestion service with the labeled training data

Akolkar teaches the recommendation engine can thereafter update the feature data store (host meeting history) using the current meeting details (118). This update can also include the forgetfulness routine., Akolkar [046]

Akolkar teaches the engine uses feature data and the feature data store allows for self learning such that new features can be added over time, and additionally allows for self adaption by reducing the effect of aged inputs., Akolkar [015]

Although highly suggested, Akolkar does not explicitly teach:

“…the execution of the machine learning …”


Lin teaches:
“…the execution of the machine learning …  the ranked list… ”


Lin teaches training examples; training a plurality of different types of predictive models using the received training examples, wherein each of the predictive models implements a different machine learning technique; measuring the performance of each trained model; computing a suggestion score for each training example according to each respective trained model, including weighting each suggestion score by the measured performance of the respective trained model; combining the computed suggestion scores for each training example to compute an overall suggestion score for each training example; and ranking the training examples by suggestion scores., Lin [column 2 lines 1-13], [Figure 1],[Figure 2], [Figure 3]


Akolkar teaches a resource recommendation engine automatically learns participant and resource preferences in the context of given meeting input data. Lin teaches suggestion scores for training examples using machine learning algorithms. It would have been obvious before the effective filing date to combine, using natural language features, and automatically recommends all relevant participants and resources to the meeting creator, as taught by Akolkar, with machine learning models to build models, to provide a user a suggestion., Lin [column 2 lines 16-17].



Regarding Claim 2,  (Currently Amended) 

The computer implemented method of claim 1, and further comprising: executing an inference engine to identity the correlations between the first user and the other users: 

Akolkar teaches a resource recommendation engine which automatically learns participant and resource preferences in the context of given meeting input data using natural language features, and automatically recommends all relevant participants and resources to the meeting creator., Akolkar [015],  and Akolkar teaches … meeting resource recommendation engine 50 uses existing calendar information 58 for a particular user (host) from calendar system 52 to create a set of existing features with arithmetic correlations to persons and resources., Akolkar [031], [Figure 2]

Akolkar teaches FIG. 3 shows an exemplary feature data store and measuring correlations., Akolkar [038], [Figure 3], [005]

receiving the context data from the inference engine based on the identified correlations; 

Akolkar teaches computing a current participant numeric score for each historical participant based on the current natural language features correlated with the historical participant numeric scores, computing a current resource numeric score for each historical resource based on the current natural language features correlated with the historical resource numeric scores, recommending one or more candidate participants based on the current participant numeric scores and one or more candidate resources based on the current resource numeric scores, Akolkar [005], [Fig. 5]

and training the inference engine to identify correlations based on the labeled training data.  

Akolkar [005], [015], [046], [Fig. 5]


Regarding Claim 3-4. (Cancelled). 


Regarding Claim 5, (Currently Amended) 

The computer implemented method of claim 2, wherein the correlations between the first user and the other users are based on at least one of: membership in a group of users;  and an organization structure of an organization to which the first user belongs;  

Akolkar teaches  FIG. 4B shows an updated invitation template 92b in which the host has entered only the word “Monthly” in the title field (so far). Based on this partial text, and the host's meeting history, the prescriptive meeting resource recommendation engine finds that the title “Monthly Personnel Ratings” is the most likely candidate to complete the invitation, along with certain invitees (Sam Alpert and Julian Listbaum) and resources (location in Conference Room B, required materials include Performance Worksheets). The engine's scoring routine also suggests that the time should be the next Wednesday at 9:00 am and last one hour, and suggests that the description for the meeting should be “quick update of your staff”., Akolkar [0042], [Fig. 4B]

Akolkar teaches an invention relating to organizational management, and more particularly to a method of facilitating the coordination of persons and resources for a meeting or similar event., Akolkar [001], [003]. 

Akolkar teaches a “monthly” meeting, and thus, Akolkar teaches a membership in a group of users. "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196 (Fed. Cir. 2003)(citing to several sources that describe Markush groups)- See MPEP 706.03


Regarding Claim 6, (Currently Amended) 
The computer implemented method of claim 2, wherein the correlations between the first user and the other users are based on communication actions of the first user.

Akolkar teaches accordingly, the host, continues to type the word “Project” in the subject field whereupon the template recommendations change as seen in FIG. 4C. The title now has a suggestion of “Review” for the last word, with a complete change in invitees (Lisa Turin, Brian Duarte, Elliot Jameson), resources (Web Conference V), and other data (meeting time Tuesday at 8:00 am for a half hour, and description “go over current project status”). The user can click on the “ACCEPT RECOMMENDATIONS” command to lock in these selections, and can then transmit the invitations via the “Save and Send Invitations” command., Akolkar [0042], [Fig. 4B] and Akolkar teaches correlations and building correlations., Akolkar [0037] –[0038], [Figure 3] .
 

Regarding Claim 7, (Currently Amended) 

The computer implemented method of claim 6, wherein the correlations between the first user and the other users are based on recipients the first user identities in communication messages.

Akolkar [0042], [Fig. 4B]  and Akolkar [0037] –[0038], [Figure 3] .



Regarding Claim 8, (Currently Amended) 

The computer implemented method of claim 6, wherein the correlations between the first user and the other users are based on authors of communication messages that the first user receives and interacts with

Akolkar [0042], [Fig. 4B]  and Akolkar [0037] –[0038], [Figure 3] .



Regarding Claim 9, (Currently Amended) 

The computer implemented method of claim 6. wherein the correlations between the first user and the other users are based on substantive content of communication messages sent and received by the first user

Akolkar [0042], [Fig. 4B] and Akolkar [0037] –[0038], [Figure 3] .



Regarding Claim 10, (Currently Amended) 
The computer implemented method of claim 2, wherein the event user input data is indicative of a subject matter of the electronic calendar event, the correlations between the first user and the other users are based on the subject matter of the meeting indicated by the event user input data

Akolkar [0042], [Fig. 4B]  and Akolkar [0037] –[0038], [Figure 3] .


Regarding Claim 12, (Currently Amended) 
The computer implemented method of claim 2, wherein the correlations comprise a correlation between the first user and the other users based on documents associated with the first user. 

Akolkar [0042], [Fig. 4B] and Akolkar [0037] –[0038], [Figure 3] .



Regarding Claim 13, (Currently Amended) 

A machine learning participant suggestion service comprising: one or more processors: and memory storing instructions which, when executed by the one or more processors, cause the machine learning participant suggestion service to: receive a first parameter generated by a calendar service computing system based on event input data, the first parameter corresponding to an electronic calendar event; obtain context data based on the first parameter from a context data source, the context data indicative of correlations between a first users; associated with the electronic calendar event, and other users; based on the first parameter and the context data, identify a set of suggested participants, wherein each suggested participant in the set of suggested participant includes a corresponding confidence score based on one or more of the correlations; generate a ranked list of suggested participants, the ranked list being ranked based on the corresponding confidence scores for the set of each suggested participants receive an indication of selection of a particular participant in the ranked list;  generate labeled training data representing the selection of [[a]]the particular participant in the ranked list;  and train the machine learning participant suggestion service with the labeled training data.  


The claim 13 is substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 13 is directed to an “one or more processors: and memory storing instructions which, when executed by the one or more processors,” “a calendar service computing system”, Akolkar [014] – [021] and Lin teaches the “”machine learning”, Lin [column 2 lines 1-13], [Figure 1],[Figure 2], [Figure 3]



Regarding Claim 14, (Currently Amended) 

The …participant suggestion service of claim 13 wherein the instructions further cause the … participant suggestion service to: instruct a user interface to render an indication of the ranked list: receive an input from a first user representing the selection of the particular participant, and instruct the calendar service computing system to add the selected participant to the electronic calendar event.  

Akolkar teaches … meeting resource recommendation engine 50 uses existing calendar information 58 for a particular user (host) from calendar system 52 to create a set of existing features with arithmetic correlations to persons and resources., Akolkar [031], [Figure 2] and Akolkar teaches sorting and ranking based on a median.

Akolkar teaches a resource recommendation engine which automatically learns participant and resource preferences in the context of given meeting input data using natural language features, and automatically recommends all relevant participants and resources to the meeting creator., Akolkar [015],  


Although highly suggested, Akolkar does not explicitly teach:
“… machine learning …”


Lin teaches:
“…the machine learning …  the ranked list… ”


Lin teaches training examples; training a plurality of different types of predictive models using the received training examples, wherein each of the predictive models implements a different machine learning technique; measuring the performance of each trained model; computing a suggestion score for each training example according to each respective trained model, including weighting each suggestion score by the measured performance of the respective trained model; combining the computed suggestion scores for each training example to compute an overall suggestion score for each training example; and ranking the training examples by suggestion scores., Lin [column 2 lines 1-13], [Figure 1],[Figure 2], [Figure 3]

Akolkar teaches a resource recommendation engine automatically learns participant and resource preferences in the context of given meeting input data. Lin teaches suggestion scores for training examples using machine learning algorithms. It would have been obvious before the effective filing date to combine, using natural language features, and automatically recommends all relevant participants and resources to the meeting creator, as taught by Akolkar, with machine learning models to build models, to provide a user a suggestion., Lin [column 2 lines 16-17].


Regarding Claim 15, (Currently Amended) 

The … participant suggestion service of claim 14, wherein the event input data is indicative of a subject matter of a meeting and wherein the instructions further cause the … participant suggestion service to:  access a context data source that identifies the context data indicative of correlations between the first user and the other users based on the subject matter of the meeting; and obtain the correlations between the first user and other users based on the subject matter of the meeting.

Akolkar [038], [046] teaches ranking the correlation and Akolkar [0042], [Fig. 4B]


Although highly suggested, Akolkar does not explicitly teach:
“… machine learning …”

Lin teaches:
“…the machine learning …  the ranked list… ”


Lin teaches training examples; training a plurality of different types of predictive models using the received training examples, wherein each of the predictive models implements a different machine learning technique; measuring the performance of each trained model; computing a suggestion score for each training example according to each respective trained model, including weighting each suggestion score by the measured performance of the respective trained model; combining the computed suggestion scores for each training example to compute an overall suggestion score for each training example; and ranking the training examples by suggestion scores., Lin [column 2 lines 1-13], [Figure 1],[Figure 2], [Figure 3]


Akolkar teaches a resource recommendation engine automatically learns participant and resource preferences in the context of given meeting input data. Lin teaches suggestion scores for training examples using machine learning algorithms. It would have been obvious before the effective filing date to combine, using natural language features, and automatically recommends all relevant participants and resources to the meeting creator, as taught by Akolkar, with machine learning models to build models, to provide a user a suggestion., Lin [column 2 lines 16-17].


Regarding Claim 17,  (Currently Amended) 

The … participant suggestion service  of claim 14, wherein the instructions further cause the … participant suggestion service to: access a context data source that provides the context data indicative of the correlations between the first user and the other users based on documents associated with the first user: and obtain the correlations between the first user and the other users based on the documents associated with the first user.

Akolkar teaches the correlation model, Akolkar [031], [Figure 2] and Akolkar teaches FIG. 3 shows an exemplary feature data store and measuring correlations., Akolkar [038], [Figure 3], [005]

Although highly suggested, Akolkar does not explicitly teach:
“… machine learning … ”

Lin teaches:
“…the machine learning … ”


Lin teaches training examples; training a plurality of different types of predictive models using the received training examples, wherein each of the predictive models implements a different machine learning technique; measuring the performance of each trained model; computing a suggestion score for each training example according to each respective trained model, including weighting each suggestion score by the measured performance of the respective trained model; combining the computed suggestion scores for each training example to compute an overall suggestion score for each training example; and ranking the training examples by suggestion scores., Lin [column 2 lines 1-13], [Figure 1],[Figure 2], [Figure 3]

Akolkar teaches a resource recommendation engine automatically learns participant and resource preferences in the context of given meeting input data. Lin teaches suggestion scores for training examples using machine learning algorithms. It would have been obvious before the effective filing date to combine, using natural language features, and automatically recommends all relevant participants and resources to the meeting creator, as taught by Akolkar, with machine learning models to build models, to provide a user a suggestion., Lin [column 2 lines 16-17].


 Regarding Claim 18,  (Previously Presented) 
A computing system for training … participant suggestion service. the computing system comprising: one or more processors; memory storing instructions which, when executed by the one or more processors, cause the one or more processors to implement: a context parameter generator that receives meeting user input data, input by a user, indicative of a first set of parameters of a meeting and accessing a context data source to obtain context parameters based on the first set of parameters: 

Akolkar [0037] –[0038], [Figure 3] , Akoklar [015]

a … participant suggestion service that generates a ranked list of suggested participants, the ranked list being ranked based on corresponding confidence scores for each suggested participant based on the first set of parameters and the context parameters: a front end system that provides the ranked list for output on a user interface for user selection to add one or more suggested participants, in the ranked list, as participants in the meeting; 

Akolkar [0042], [Fig. 4B] and Akolkar teaches correlations and building correlations., Akolkar [0037] –[0038], [Figure 3] .

Akolkar teaches meeting history may be built up over time on the particular computing device or may be transferred from another device. The device then receives input text from a meeting host or other event planner as part of the creation of the event (104). The text may in particular be entered in the title or subject field of the user interface for the invitation template, but may more generally be in any field. As the text is being entered, natural language feature. … based on the scores (e.g., using a median score as a cutoff) the recommendation engine suggests different candidates for participants and resources, or other data ., Akoklar [046] –[047]

and a training system configured to generate labeled training data representing selection of the one or more suggested participants; and train the … participant suggestion service with the labeled training data.  

Akolkar [005], [015], [046], [Fig. 5]


Although highly suggested, Akolkar does not explicitly teach:
“… machine learning … ”

Lin teaches:
“…the machine learning … ”


Lin teaches training examples; training a plurality of different types of predictive models using the received training examples, wherein each of the predictive models implements a different machine learning technique; measuring the performance of each trained model; computing a suggestion score for each training example according to each respective trained model, including weighting each suggestion score by the measured performance of the respective trained model; combining the computed suggestion scores for each training example to compute an overall suggestion score for each training example; and ranking the training examples by suggestion scores., Lin [column 2 lines 1-13], [Figure 1],[Figure 2], [Figure 3]

Akolkar teaches a resource recommendation engine automatically learns participant and resource preferences in the context of given meeting input data. Lin teaches suggestion scores for training examples using machine learning algorithms. It would have been obvious before the effective filing date to combine, using natural language features, and automatically recommends all relevant participants and resources to the meeting creator, as taught by Akolkar, with machine learning models to build models, to provide a user a suggestion., Lin [column 2 lines 16-17].


Regarding Claim 19, (Original) 

The computing system of claim 18 wherein the meeting user input data is indicative of' a subject matter of the meeting and wherein the context parameter generator is configured to accessing a context data source that identifies context data indicative of correlations between the user and other users based on the subject matter of the meeting indicated by the meeting user input data and to obtain the correlations between the user and other users based on the subject matter of the meeting indicated by the meeting user input data.  

Akolkar [0042], [Fig. 4B] and Akolkar [0042], [Fig. 4B]


Regarding Claim 20, (Original) 

The computing system of claim 18 wherein the context parameter generator is configured to access a context data source that provides context data indicative of a correlation between the user and other users based on documents associated with the user and to obtain the correlation between the user and other users based on the documents associated with the user and wherein the context parameter generator is further configured to access a context data source that identifies context data indicative of correlations between the user and other users based on communication actions of the user and to obtain the correlations between the user and other users based on communication actions of the user.  

Akolkar [0042], [Fig. 4B] and Akolkar [0042], [Fig. 4B] and Akolkar [015]


Regarding Claim 21,  (New)  

The machine learning participant suggestion service of claim 13, wherein the instructions further cause the machine learning participant suggestion service to: train the correlations based on the labeled training data representing selection of a particular participant in the ranked list.  

Akolkar [0042], [Fig. 4B] and Akolkar [0042], [Fig. 4B] and Akolkar [038], [046] teaches ranking the correlation.


Regarding Claim 22,  (New) 

The computer implemented method of claim 1. and further comprising: instructing a user interface to render an indication of the ranked list; receiving an input from a first user representing the selection of the particular participant; and instructing the calendar service computing system to add the selected participant to the electronic calendar event.

Akolkar [0042], [Fig. 4B] and Akolkar [0042], [Fig. 4B] and Akolkar [038], [046] teaches ranking the correlation.



Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar (US 2020/0,076,634 A1) in view of Lin (US 8,244,651 B1) and in further view of Guo (US 10,264,081 B2).


Regarding Claim 11, (Currently Amended) 
The computer implemented method of claim 2, and further comprising: providing the first parameter to a semantic understanding system obtaining a … wherein the correlations comprise a correlation between the first user and the other users based on the semantic representation.

Akolkar teaches the correlation model, Akolkar [031], [Figure 2] and Akolkar teaches FIG. 3 shows an exemplary feature data store and measuring correlations., Akolkar [038], [Figure 3], [005]

		Although highly suggested, Akolkar does not explicitly teach:

“… semantic representation, indicative of a semantic understanding of the first parameter, from the semantic understanding system, …”

Guo teaches:

“… semantic representation, indicative of a semantic understanding of the first parameter, from the semantic understanding system, …”

Guo [column 1 lines 55-65] teaches the top candidates are ranked applying deep semantic similarity models/. Guo [column 1 lines 55-65], [column 5 lines 55-67].
	
Akolkar teaches a resource recommendation engine automatically learns participant and resource preferences in the context of given meeting input data. Guo teaches determining the most relevant to receive a message or join a conversation. It would have been obvious before the effective filing date to combine, using natural language features, and automatically recommends all relevant participants and resources to the meeting creator, as taught by Akolkar, with applying deep semantic similarity models (DSSM) and other algorithms as taught by Guo, to improve the quality and relevance of people recommendations., Guo [column 1 lines 34-35].



Regarding Claim 16, (Currently Amended) 

The … participant suggestion service of claim 14, wherein the instructions further cause the … participant suggestion service to: provide the first parameter to … access a context data source that provides the context data indicative of the correlations between the first user and the other users based … ; and obtain the correlations between the first user and the other users based … .  


Although highly suggested, Akolkar does not explicitly teach:
“… machine learning … a semantic understanding system: obtain a semantic representation, indicative of a semantic understanding of the first parameter, from the semantic understanding system: … on the semantic representation … ”

Lin teaches:
“…the machine learning …  the ranked list… ”


Lin teaches training examples; training a plurality of different types of predictive models using the received training examples, wherein each of the predictive models implements a different machine learning technique; measuring the performance of each trained model; computing a suggestion score for each training example according to each respective trained model, including weighting each suggestion score by the measured performance of the respective trained model; combining the computed suggestion scores for each training example to compute an overall suggestion score for each training example; and ranking the training examples by suggestion scores., Lin [column 2 lines 1-13], [Figure 1],[Figure 2], [Figure 3]


Akolkar teaches a resource recommendation engine automatically learns participant and resource preferences in the context of given meeting input data. Lin teaches suggestion scores for training examples using machine learning algorithms. It would have been obvious before the effective filing date to combine, using natural language features, and automatically recommends all relevant participants and resources to the meeting creator, as taught by Akolkar, with machine learning models to build models, to provide a user a suggestion., Lin [column 2 lines 16-17].

		Guo teaches:
“ … a semantic understanding system: obtain a semantic representation, indicative of a semantic understanding of the first parameter, from the semantic understanding system: … on the semantic representation …”


Guo [column 1 lines 55-65] teaches the top candidates are ranked applying deep semantic similarity models/. Guo [column 1 lines 55-65], [column 5 lines 55-67].
	
Akolkar teaches a resource recommendation engine automatically learns participant and resource preferences in the context of given meeting input data. Guo teaches determining the most relevant to receive a message or join a conversation. It would have been obvious before the effective filing date to combine, using natural language features, and automatically recommends all relevant participants and resources to the meeting creator, as taught by Akolkar, with applying deep semantic similarity models (DSSM) and other algorithms as taught by Guo, to improve the quality and relevance of people recommendations., Guo [column 1 lines 34-35].




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623